 Case 3:19-cv-00879-JPG Document 57 Filed 01/12/21 Page 1 of 7 Page ID #349




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BRAZEIK EDWARDS,
 KOREE SIMELTON,
 KENNY WAYNE SIMELTON,
 ERIC OLIVER,                                                       Case No. 19–CV–00879–JPG
 SHAMEKA NELSON, and
 JAMIKA C. SUEING,
 Plaintiffs,

 v.                                                                     CONSOLIDATED CASE

 ALEXANDER COUNTY HOUSING
 AUTHORITY,                                                              No. 19–CV–00880–JPG
 JAMES WILSON,                                                           No. 19–CV–00881–JPG
 THOMAS UPCHURCH,                                                        No. 19–CV–01116–JPG
 JOANNE PINK, and                                                        No. 19–CV–01253–JPG
 MARTHA FRANKLIN,                                                        No. 19–CV–01328–JPG
 Defendants.




                        MEMORANDUM OPINION AND ORDER

       This is a consolidated civil-rights case. Before the Court are Defendants Alexander County

Housing Authority, James Wilson, Thomas Upchurch, Joanne Pink, and Martha Franklin’s

motions to compel, (ECF Nos. 44–48, 52), and Plaintiff Kenny Wayne Simelton’s Motion for

Settlement Conference, (ECF No. 43), Motion to Depose in Person, (ECF No. 53), and Motion for

Disclosure, (ECF No. 55). For the reasons below, the Court:

              •   GRANTS the defendants’ motions;

              •   DENIES Simelton’s motions; and

              •   ORDERS all the plaintiffs to respond to the defendants’
                  interrogatories and requests for document production by
                  Monday, February 15, 2021. Failure to do so will lead to
                  dismissal.
 Case 3:19-cv-00879-JPG Document 57 Filed 01/12/21 Page 2 of 7 Page ID #350




  I.   PROCEDURAL & FACTUAL HISTORY

       The plaintiffs, pro se, are former residents of the McBride and Elmwood Housing

developments in Cairo, Illinois. They filed separate civil-rights complaints between August and

September 2019. The Court consolidated the cases because they involve common questions of fact

and law. This is the lead case.

       In August 2020, after nearly a year of virtually no case activity, the Court referred the

matter for a settlement conference with Magistrate Judge Reona Daly. The litigants failed to reach

an agreement.

       Shortly after the settlement conference, the defendants served the plaintiffs with their First

Interrogatories and First Request for Production of documents. None of the plaintiffs responded.

       Instead, Plaintiff Kenny Wayne Simelton asked the Court to “set up another settlement

hearing.” He also asked the Court to order in-person depositions because he and the other plaintiffs

“did not know how to do or answer all the question[s] in the deposition.” Finally, he asked the

Court to order “full disclosure from Galloway Law Firm in the case of the tenants of Elmwood

and McBride Housing Projects vs. Alexander County Housing Authority, Case Number 3:16-CV-

513” because the “information could make [the] case move much faster.” The defendants did not

respond.

 II.   LAW & ANALYSIS

       The Court understands that the plaintiffs are pro se and does not hold them out as attorneys.

Even so, they decided to sue: They must respond to the defendants’ interrogatories and requests

for document production. Along those lines, it is up to the litigants, not the Court, to decide whether

to settle; the Court will not conduct another settlement conference right now. And given the

COVID-19 pandemic, the Court will not order the litigants to take depositions in person. Finally,




                                               —2—
 Case 3:19-cv-00879-JPG Document 57 Filed 01/12/21 Page 3 of 7 Page ID #351




the Court reminds both sides of their obligation to engage in good-faith discovery in accordance

with the Federal Rules of Civil Procedure.

            A. Legal Standard

        The Court is “vest[ed]. . . with broad discretion to tailor discovery narrowly and to dictate

the sequence of discovery.” Crawford-El v. Britton, 523 U.S. 574, 598 (1998); see James v. Hyatt

Regency Chi., 707 F.3d 775, 784 (7th Cir. 2013) (“[D]istrict courts have broad discretion in

discovery matters, and therefore this court reviews the denial of motions to compel discovery for

an abuse of discretion.”).

            B. Motions to Compel & Motion to Depose in Person

        “[A] party may serve on any other party no more than 25 written interrogatories, including

all discrete subparts.” Fed. R. Civ. P. 33(a). “The responding party must serve its answers and

objections within 30 days after being served with the interrogatories.” Fed. R. Civ. P. 33(b)(2).

“Each interrogatory must, to the extent it is not objected to, be answered separately and fully in

writing under oath.” Fed. R. Civ. P. 33(b)(3). “The grounds for objecting to an interrogatory must

be stated with specificity. Any ground not stated in a timely objection is waived unless the court,

for good cause, excuses the failure.” Fed. R. Civ. P. 33(b)(4). If the responding “party fails to

answer an interrogatory,” then the “party seeking discovery may move for an order compelling an

answer . . . .” Fed. R. Civ. P. 37(a)(3)(B)(iii).

        Similarly, “[a] party may serve on any other party a request . . . to produce and permit the

requesting party or its representative to inspect, copy, test, or sample . . . any designated documents

or electrically stored information . . . in the responding party’s possession, custody, or control.”

Fed. R. Civ. P. 34(a)(1). “The party to whom the request is directed must respond in writing within

30 days after being served . . . .” Fed. R. Civ. P. 34(b)(2)(A). “For each item or category, the




                                                —3—
 Case 3:19-cv-00879-JPG Document 57 Filed 01/12/21 Page 4 of 7 Page ID #352




response must either state that inspection and related activities will be permitted as requested or

state with specificity the grounds for objecting to the request, including the reasons.” Fed. R. Civ.

P. 34(b)(2)(B). “An objection must state whether any responsive materials are being withheld on

the basis of that objection. An objection to party of a request must specify the part and permit

inspection of the rest.” Fed. R. Civ. P. 34(b)(2)(C). If the responding “party fails to produce

documents or fails to respond that inspection will be permitted [] or fails to permit inspection,”

then the “party seeking discovery may move for an order compelling [a] . . . production[] or

inspection.” Fed. R. Civ. P. 37(a)(3)(B)(iii).

        Although the plaintiffs are pro se, that is not an excuse for not responding to the defendants’

interrogatories or requests for document production. If the plaintiffs are confused by any of the

interrogatories or requests, then they can object to them in writing or seek further guidance from

defense counsel. They must, however, try to respond to each interrogatory or request in good faith,

meaning to the best of their abilities. To that end, the Court ORDERS the plaintiffs to respond to

the defendants’ interrogatories and requests for document production by Monday, February 15,

2021. Failure to do so will lead to dismissal.

        Along those lines, the Court will not endanger any litigants by forcing them to attend in-

person depositions during a global pandemic. Stopping the spread of the deadly COVID-19 virus

is of paramount national importance. Indeed, the Court itself has been closed to the public for some

time. The plaintiffs must cooperate with defense counsel by taking video depositions. This is

currently expected of all litigants in civil cases.

        The Court therefore GRANTS the defendants’ motions to compel and DENIES Simelon’s

Motion to Depose in Person.




                                                 —4—
 Case 3:19-cv-00879-JPG Document 57 Filed 01/12/21 Page 5 of 7 Page ID #353




           C. Motion for Settlement Conference

       “The parties may request a settlement conference at any time.” SDIL-LR 16.3. Still,

“[d]istrict courts have discretion to schedule and, by implication, to cancel settlement

conferences . . . .” Smart v. Int’l Bros. of Elec. Workers, Local 702, 453 Fed. App’x 650, 654

(7th Cir. Dec. 23. 2011).

       The Court granted Simelton’s request for a settlement conference once before. The litigants

met with Judge Daly, and supposedly an offer was made and rejected. Of course, the litigants are

free to continue to settlement process (and are encouraged to do so). But unless both sides express

that another settlement conference would likely lead to an agreement, the Court will not consider

further intervention.

       The Court therefore DENIES Simelton’s Motion for Settlement Conference.

           D. Motion for Disclosure

       In general “[p]arties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R.

Civ. P. 26(b)(1) (emphasis added). A party need not wait to exchange discovery until requested by

the other side. Fed. R. Civ. P. 26(a)(1)(A). In fact, “a party must . . . provide to the other parties:

               (i) “the name and, if known, the address and telephone number of
                   each individual likely to have discoverable information—
                   along with the subjects of that information—that the
                   disclosing party may use to support its claims or defenses,
                   unless the use would be solely for impeachment;

               (ii) “a copy—or a description by category and location—of all
                    documents, electronically stored information, and tangible
                    things that the disclosing party has in its possession, custody,
                    or control and may use to support its claims or defenses,
                    unless the use would be solely for impeachment;




                                               —5—
 Case 3:19-cv-00879-JPG Document 57 Filed 01/12/21 Page 6 of 7 Page ID #354




               (iii) “a computation of each category of damages claimed by the
                     disclosing party—who must also make available for
                     inspection and copying as under Rule 34 the documents or
                     other evidentiary material, unless privileged or protected from
                     disclosure, on which each computation is based, including
                     materials bearing on the nature and extent of injuries suffered;
                     and

               (iv) “for inspection and copying as under Rule 34, any insurance
                    agreement under which an insurance business may be liable to
                    satisfy all or part of a possible judgment in the action or to
                    indemnify or reimburse for payments made to satisfy the
                    judgment.”

Id. (emphasis added).

       Simelton argues that the defendant’s law firm, Galloway Johnson, must produce documents

related to a nearly identical case from 2016 to which none of the plaintiffs were a party. The Court

disagrees.

       Both sides are expected to engage in good-faith discovery. As discussed above, the

plaintiffs cannot avoid the defendants’ discovery requests; and by the same token, the defendants

are required to meet their burden. The Court will not, however, order the defendants to produce

privileged materials—including attorney work-product: “material ‘obtained or prepared by an

adversary’s counsel’ in the course of his legal duties, provided that the work was done ‘with an

eye toward litigation.’ ” In re Sealed Case, 676 F.2d 793, 809 (D.C. Cir. 1982) (quoting Hickman

v. Taylor, 329 U.S. 495, 511 (1947)).

       The Court therefore DENIES Simelton’s Motion for Disclosure.




                                              —6—
 Case 3:19-cv-00879-JPG Document 57 Filed 01/12/21 Page 7 of 7 Page ID #355




III.   CONCLUSION

       The Court:

             •      GRANTS Defendants Alexander County Housing Authority,
                    James Wilson, Thomas Upchurch, Joanne Pink, and Martha
                    Franklin’s motions to compel;

             •      DENIES Simelton’s Motion for Settlement Conference,
                    Motion to Depose in Person, and Motion for Disclosure; and

             •      ORDERS all the plaintiffs to respond to the defendants’
                    interrogatories and requests for document production by
                    Monday, February 15, 2021. Failure to do so will lead to
                    dismissal.

       IT IS SO ORDERED.

Dated: Tuesday, January 12, 2021
                                                    s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    UNITED STATES DISTRICT JUDGE




                                             —7—
